 BECKERCOUNTY SAND & GRAVEL COMPANY557WE WILL NOT in anyother manner interfere with our employees in the exer-ciseof their rightto join or assist a labor organization,to bargaincollectively,or toengage in concerted activities for mutual aid or protection.WE HAVE disestablishedthe employee committee.ATCO-SURGICALSUPPORTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremain postedfor 60 days from the dateof posting,and mustnot be altered, defaced, or covered by any othermaterial.If employees have any questionconcerningthisnotice or compliancewith itsprovisions,theymay communicatedirectlywiththe Board'sRegionalOffice, 720BulkleyBuilding, 1501Euclid Avenue, Cleveland, Ohio, Telephone No. 621-4465.Becker County Sand& GravelCompanyandInternational Unionof Operating Engineers,Local497,AFL-CIO.Case No. 11-CA-2648.March 10, 1966DECISION AND ORDEROn November 16, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in unfair labor practices as alleged in the complaint, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that Respondent had not en-gaged in other unfair labor practices and recommended the dismissalof the complaint as to them. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National Labor'Relations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner,' as modified herein.The Trial Examiner found, and we agree, that Respondent violatedSection 8 (a) (1) of the Act by coercively interrogating employees con-cerning their union activities; requesting that employees engage insurveillance of the union activities of other employees ; and main-taining a ban upon union solicitation on company premises during' In the absence of exceptions,we adoptpro formathe Trial Examiner's finding thatRespondent did not violate Section 8(a) (3) and(1) of the Act by discharging JosephGrant.157 NLRB No. 49. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonworking time.We likewise adopt the Trial Examiner's findings,that Respondent violated Section 8(a) (3) and(1) of the Act by dis-charging employees Watkins and Vinson because of their activities onbehalf of the Union,and violated Section 8(a) (1) of the Act by dis-charging employees Braton Baker,Jr., Olin Huggins,C. J. Baker, andEdward A.Gardner because they participated in a work stoppage,protesting Respondent's discharge of Watkins and Vinson.The Trial Examiner further found that the Respondent violatedSection 8 (a) (5) and(1) of the.Act byrejecting on the morning ofFebruary 16, 1965,the Union's demand for recognition and collectivebargaining.The record fully establishes that at the time of the,demand the Union did in fact represent a majority of Respondent'semployees in an appropriate unit. It is the Respondent's contention,however,that it refused to recognize the Union because it entertaineda good-faith doubt respecting the Union's majority status.We agreewith the Trial Examiner that there is no merit in this contention forthe following reasons :Here there is clear affirmative evidence showing that the Union'sorganizing effort was hardly under way when the Respondent pro-ceeded to engage in a course of conduct which we have found violatedSection 8 (a) (1) as set forth above.The Respondent's refusal of theUnion's demand for recognition and bargaining,following so closelyon the unlawful discriminatory discharges of Watkins and Vinsonand its other unfair labor practices,palpably demonstrates that theRespondent's refusal was motivated by its rejection of the collective-bargaining principle and by a desire to undermine the Union. Indeed,,the record further shows in this connection that on the same day theUnion made its demand,the Respondent unlawfully discharged fourof the admittedly most active union adherents in the plant(BratonBaker, Jr.,C. J. Baker, Olin Huggins, and Edward A.Gardner), con-cededly for participating in the previous day's work stoppage pro-testing the discriminatory discharges of Watkins and Vinson. It iswell settled that such conduct constitutes an illegal refusal to bargain 2Accordingly,we find, as did the Trial Examiner,3 that the Respondentviolated Section 8(a) (5) and(1) of the Act by refusing to recognizeand bargain with the Union on February 16, 1965.[The Board adopted the Trial Examiner's Recommended Order.]'Joy Silk Mills, Inc.;85 NLRB 1263,enfd.in relevant part 185 F. 2d 732(C.A.D.C.),cert. denied 341 U.S. 914.s In finding that Respondent's refusal to bargain was based on its rejection of thecollective-bargaining principle,the Trial Examiner relied,inter alia,on the fact thatSuperintendent Brown delivered an antiunion speech to the employees shortly after reject-ing the Union'sdemand for recognition.However, as the Trial Examiner found thatthe speech did not exceed the limits of Section 8(c), and as the General Counsel filed no,exceptions to that finding,we do not rely on the speech in finding that Respondentviolated Section 8(a) (5). BECKER COUNTY SAND & GRAVEL COMPANY559TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, herein called the Act, with all parties represented, was heard before TrialExaminer Robert Cohn in Camden, South Carolina, on August 24, 25, and 26, 1965,on complaint of the General Counsel of the National Labor Relations Board andanswer of Becker County Sand & Gravel Company, herein called the Company orRespondent.'The issues litigated were whether the Respondent violated SectionS(a) (1), (3), and (5) of the Act by engaging in certain alleged conduct, more fullydetailed herein.At the hearing, all parties were given full opportunity to adduce evidence, exam-ine and cross-examine witnesses, and otherwise fully participate in the proceeding.Oral argument was waived. Since the close of the hearing, a brief has been receivedfrom counsel for Respondent, which has been duly considered.Upon the entire record, including my observation of the demeanor of the witnesseswhile testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Company is engaged in the production and sale of sand and gravel, havingseveral plants and operations in the States of North Carolina and South Carolina,and one plant in Minnesota. Its principal office is located at Cheraw, South Carolina,but the operation with which we are primarily concerned in the instant proceedingis located in Camden, South Carolina.The complaint alleges, and the answeradmits, that Respondent, during the past 12 months, which period is representativeof all times material, processed, sold, and shipped from its Camden plant finishedproducts valued in excess of $50,000 directly to points outside the State of SouthCarolina.I find and conclude that the Respondent's operations affect commerce,and that Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the assertion of the Board's jurisdictionis warranted.II. THELABOR ORGANIZATION INVOLVEDThe complaintalleges, the answeradmits, and I find that International Union ofOperating Engineers, Local 497, AFL-CIO, herein called the Union, is a labororganization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsAs previously noted, the Company is engaged in the production and sale of varioustypes of sand, gravel, and aggregates at some 10 locations in North and South Carolinaand one plant in Minnesota.Although the Company has a quarry in North Carolina,a slag-crushing operation in Charleston, South Carolina, and a specialty productsdivision near Bennettsville, South Carolina, the remainder of its plants are substan-tially similar to the one in Camden, to wit: they are relatively self-contained plantswhich mine the raw material, process it, and ship the finished products to customers.The land upon which the Camden operation is located is owned by the State ofSouth Carolina and leased to the Company (the present lease expiring in 1968) forthe purpose of extracting the material and otherwise carrying on its business.TheState, however, also operates a prison farm on the premises, which also contains asmall lake or fishing hole.In toto,the land area apparently comprises several squaremiles.The overall employee complement at the Camden operation is approximately 50employees.This includes three admitted supervisors 2 and four staff employees .3The complaint was issued May 28,1965, based upon an original charge filed by theabove-named Union on February IT,1965, as amended on February 25, 1965. Unlessindicated otherwise,all dates herein refer to 1965.7 The superintendent(Brown),the assistant superintendent(Weldon),and the shopforeman(Cook).s They are the inspector,shipping clerk,office manager,and parts manager. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough not entirely clear in the record,the remaining employees may be brokendown in the following groups: (1) the employees who work in the pits, the numberand supervision of which is unclear in the record; (2) the shop maintenance crewconsisting of approximately five employees, under the supervision of ForemanBilly Cook, an admitted supervisor; (3) the loading crew headed by Olin Huggins,consisting of eight employees; (4) the pit railroad crew headed by C. J. Baker,comprised at the time of hearing of only three employees although there formerlywere six in that crew; (5) the welding crew headed by Edward A. Gardner, consistingof three employees; and (6) the "plant" crew 4 headed by Braton E. Baker, com-prised of six employees.5As will be discussed in more detail hereinafter, the union activity commencedamong the employees of Respondent shortly after January 1.On the morning ofFebruary 15, two employees were discharged, allegedly for discriminatoryreasonsasserts the General Counsel.As a result, substantially all of the employees ofRespondent concertedly ceased work that day, and attended a union meeting thatnight in which a majority signed cards authorizing the Union to represent them forpurposes of collective bargaining.Early the following morning-on Tuesday, Feb-ruary 16-the union, representatives approached representatives of Respondent,advised them of the Union's majority status among the employees, and requestedrecognition.Respondent refused, asserting doubt of its majority status. Immediatelythereafter, the Respondent discharged four crew leaders, heremabove referred to,on the ground that they participated in the work stoppage of the previous day.Shortly thereafter, the plant superintendent made a speech to all assembled employ-ees, the contents of which allegedly violated Section 8(a)(1) of the Act.On Feb-ruary 19, 3 days later, Respondent discharged another employee for alleged discrim-inatory reasons.The issues so established, we may proceed to examine the evidence with respectthereto.B. The alleged discrimination1.The commencement of the organizational campaignShortly after the first of the year, 1965, employee Lawrence Watkins, who had beenthinking of the asserted advantages of joining a union, decided to call on his boy--hood friend Carl Gregory, business agent of the Union, in Charleston, South Car-olina.There he spoke with his friend and secured an application blank to join theUnion.He returned to Camden, and several days later completed the applicationand mailed it back to Gregory.At about this time, he and employee Robert L.Vinson discussed the feasibility of organizing a union at the Employer'soperation.Watkins told Vinson about his friend Gregory, and Vinson stated that he would liketo get Gregory's address.Watkins replied that it would be quicker to call him,which Watkins did.Gregory told them that he would assist in the organizationalefforts, and stated that as soon as there was sufficient interest evidenced among theemployees, a meeting could be set up.From that time through the remainder of the month of January and into the firstpart of February, Vinson took the leadership in contacting employees in attemptingto secure their support for the Union.His job was that of an inspector of materials,which did not constrict him full time to one location, but gave him a certain amountof contact with certain other employees at the operation.During this period heconcededly talked to almost every employee at the operation concerning the Union,both on companytime and off.When sufficient interest among the employees was evidenced, a meeting wasoriginally established for February 11; however, this was subsequently postponed'untilMonday, February 15. In the meantime, on or about January 21, Vinson hada conversation with Assistant Superintendent James Weldon in which he asked thelatterwhether or not they could have their meeting in the "drinkhouse." 6Weldon'The "plant"Isa building on the premises In which the sand and gravel are proc-essed through machinery. (It would appear to be akin to a "tipple" In the coal miningIndustry.)Accordingly, In order to avoid confusion, hereafter the term "plant" will refersolely to that building and the Employer's Camden operation will be referred to as "the-operation."5A significant Issue In this case is whether or not Huggins,Gardner, and the two-Bakers are supervisors within the meaning of Section 2(11) of the Act.9 The "drinkhouse" is a recreational building where the employees have their restperiods and lunches, in which various vending machines are locatedNo production isperformed thereinThe meeting was apparently to take place when Plant Manager-Brown was away in Florida, and, accordingly, Weldon would be in charge of the operation.- BECKERCOUNTY SAND & GRAVEL COMPANY561said that it would be all right with him-that he would stay in themining area untilthe meeting was over.?About 1 or 2 weeks later, Vinson had a second conversationwithWeldon in which the former invited him to the meeting; however, Weldondeclined on the grounds that since his vote would not count, he saw no necessity incoming.Around the first of February, Vinson, in the company of Braton Baker and EdGardner, had a conversation with Foreman Billy Cook in which he asked if thelatterwould go along with the Union. Cook replied that ordinarily he would goalong with the crowd but the trouble was that "the fellows down there" would notstick together, and he was not going to be left holding the bag.82.The discharge of Robert Louis VinsonVinson had been an employee of the Company for approximately 7 years.Hecommenced work as a truckdriver earning $1.10 per hour; at the time of his dis-charge on February 15, he was an inspector making $90 a week for the first 40 hours.His primary duty in that position was to inspect the sand and gravel immediatelyprior to shipment to ascertain that it was of the proper grade and blend, and con-formed with the customer's order. It was apparently not necessary for Vinson toinspect each carload, but rather to make sufficient spot checks to confirm that theshipment corresponded to the customer's order.He performed these duties in ornear a test shack which is adjacent to the place where the railroad cars are loaded.This is approximately 100 feet from the office of the superintendent of the operation(Mr. Brown), so that communications between the two were carried on primarilyby an intercom.9There is no question but that, during January and the first part of February, Brownbecame critical of themanner inwhich Vinson was performing his job.However, thedegree of dissatisfactionis indispute.Vinson testified that during this period Brownwould call him practically every day on the intercom and ask him about runningchecks on shipments; however, Vinson did not take this as a criticism.On the otherband, Brown testified that the number of mechanical checks which Vinson wassupposed to make on the material from January until the date of the discharge(February 15) dropped about 75 percent; that he (Brown) continually called thistoVinson's attention and that on February 6 he (Brown) wrote an "interofficecorrespondence" addressed to Vinson in which the former advised that he wantedthe situation to improve; that he did not want any more cars turned down; 10 andthat "We were in the business of selling and not buying this material"-apparentlyreferring to the instance of the turned down shipment.On Saturdays, Respondent's Camden operation normally worked only half aday; i.e., from 8 a.m. until noon. It was customary that on Friday nights the railroadcompany would remove the loaded boxcars from Respondent's property and replacethem with empty cars to be filled the following day.However on the Friday nightpreceding Saturday, February 13, for some unexplained reason, the train did notcome in and pull the loaded cars out nor bring the empty cars in.On Saturday, February 13, about 9 a.m., Superintendent Brown called therailroad company to find out if the train was coming in.However, before the callwas completed, the power went off in the middle of the conversation, and Brown wastemporarily out of communication.He went outside the office and testified that hesaw Vinson coming up from the sump hole and that the latter had a fishing rig inone hand and his tackle box in the other. Brown did not say anything to him exceptthat he asked if Vinson saw anything wrong with the transformer while he was downat the sump hole.Vinson apparently did not reply. In any event, shortly thereafter,the power came back on; Brown was able to complete his call to the railroad, andfound out that the train was not coming in. Brown thereafter met Vinson andrequested that the latter go over and tell the loading crew that the train was notcoming in that day, which Vinson apparently did.This occurred at approximately10 a.m.7The foregoing conversation is based upon the credited testimony of Vinson, as cor-roborated by Braton Baker who was present during the conversation.Weldon was notcalled as a witness although he was apparently still employed by Respondent as assistantsuperintendent of the Camden operation8The foregoing is based upon the credited testimony of Vinson,Gardner,and BratonBaker.Cook was not called as a witness, although currently employed by Respondent.6Vinson was immediately responsible to Brown, or to the latter's assistant, Weldon.10On one occasion during the latter part of December or first part of January, a customerhad rejected one boxcar of material apparently on the grounds that it was not correct,and Brown testified that the Respondent had to pay the freight for its return. 562DECISIONS OF NATIONALLABOR RELATIONS BOARDBrown testified that on that morning he began "thinking more and more about ...Vinson's situation," and that he made up his mind that he was "going to do some-thing about it."He began looking around for Vinson to talk with him at thattime, but could not find him. Brown then checked the timebox and found thatVinson had signed out at 10 o'clock, without notification, and it was at that time,according to Brown's testimony, that he decided to fire Vinson "the first thingMonday morning." 11On Monday, February 15, Brown called Vinson into the office about 7:30 a.m.and discharged him for violating employee work rules 1 and 5.12 Brown said thathe would explain, but Vinson said that that would not be necessary, and that hewould get his personal belongings and leave.However, Brown said that he (Brown)would carry him over to the test shack where Vinson secured his personal items andleft the premises.3.The discharge of Lawrence B. WatkinsAt the time of his discharge on February 15, Watkins had worked for the Companyfor approximately 141/2 years as a crane operator.He commenced work at a start-ing rate of $1.60 per hour and was earning $1.90 per hour at the time of his dis-charge.There is no question that he was other than a competent, exemplaryemployee.He was assertedly discharged because he refused a permanent transfer toRespondent's Fayetteville, North Carolina, operation.During the fall of 1964, the Employer promulgated and distributed to the employ-ees the following letter setting forth the Respondent's position respecting labororganizations: 13II The foregoing is based upon Brown's testimony,the objective facts being substantiallysimilar to Vinson's version.The latter admitted fishing at the sump hole on companypropertyand claimedthatthiswas not an uncommonpractice on Saturdays.Indeed,the undeniedtestimonyofVinson was that about 10 o'clock that morning he askedForeman Cookto go fishing,and Cook replied that he would like to go but that he hadwork to do on the scoopmobile.Vinson also testified,undeniably, thatwhile he was fish-ing ForemanCook and Assistant Superintendent Weldon cameby and asked if thefishwere bitingand whathe was going to do with the fish hehad.They didnot offerany criticismat that time.Vinson alsoadmitted thathe left without notification toBrown since there was no work for him(Vinson)to do in view of the fact that the traindid not come in.n Rule1 states:Working TimeEmployees are expected to report promptly to their work stations at their scheduledtimes and should remain at work until the scheduled stopping time except for nec-essary brief absences.Employees on duty are not to be disturbed.Rule 5 states:Work HabitsYou are expected to do your job according to our established standards.Inefficiency,carelessness,and laziness will not be accepted.v The matter of the time of distribution of such letter is a source of dispute andcontention between the parties.The Respondent claims that it distributed such letter tothe employees by mail on only one occasion-on December 6, 1963 (see Respondent'sExhibit 3(a) ).General Counsel'switnesses contend that such letter was received bythem through the mail, in September or October 1964.The content of the letter is exactlythe same(compare General Counsel's Exhibit 2 with Respondent'sExhibit 3(a)).How-ever,it is noted that the signatures on the two exhibits are different,and that while the1963 letter is dated,General Counsel's Exhibit 2 is not.No satisfactory explanation wasgiven for this discrepancy;Attorney Greene testified that Brown advised him that he(Brown)stamped the date on Respondent's Exhibit 3(a) after he received it. Sincethe stamp Brown used was not an ordinary"date of receipt"stamp but was placed onthe letter at the location where dates of mailing are normally placed,this seems highlyunusual.Moreover,during the prehearing investigation of this case,Brown told theBoard's Field Examiner that "The company had no knowledge of any union activitiesamong its employee before February 16, 1965,a letter concerning the Union sent fromCheraw in 1964 [a copy of which was provided]was not prompted by any union activitiesin Camden."Brown denied that the letter referred to in the quoted statement was thesame or similar to General Counsel'sExhibit 2.Such denial is not credited in view ofthe fact that:(1) this was clearly the letter the Board investigator was interested in andasking about;and (2)Respondent did not offer any other letter or communication eon- BECKERCOUNTY SAND & GRAVEL COMPANY563TO: All Employees:The Unions are putting on a big drive to try to organize employees in ourarea.These big Unions have been losing members in recent years, and theyneed to get more people to join their Unions so that they can get the duesmoney from these people.Make no mistake about this fact:All these Unionsare after is a part of the paycheck of the employees they hope to organize.We have decided to state the Company's position on these subjects as clearlyas we can for everybody alike:(1) This matter is, of course, one of concern to the Company. It isalso, however, a matter of serious concern to you. It is our sincere beliefthat if a Union were to get in here, it would not work to your benefit.(2) It is our positive intention to oppose any Union and by every propermeans to prevent it from coming in here.(3)We would like to make it clear that it is not necessary, and it is notever going to be necessary, for anybody to belong to any Union in orderto work for this Company.(4) Those who might join or belong to a Union are not going to getany advantages or any preferred treatment of any sort over those whodo not join or belong to any Union.(5) If anybody causes you any trouble at your work or puts you underany sort of pressure to join the Union, you should let the Company know,and we will undertake to see that this is stopped.(6)No person will be allowed to carry on Union organizing activitieswhen he is supposed to be working.Anybody who does so and whothereby neglects his own work or interferes with the work of others willbe subject to discharge.Anybody who tells you anything contrary to the foregoing is not telling youthe truth.Shortly following the receipt of the letter, Superintendent Brown engaged Watkinsin a conversation.Brown advised that there was a drive going on about the Unionand that he was sure that Watkins would hear some of the men talking about itbefore he would, and that he would appreciate it if Watkins would bring this matterto his attention.Watkins replied that he did not think Brown had anything to worryabout.14I find and conclude that the foregoing request to surveil[sic] and reportupon the union activities of employees constitutes interference with, restraint of, andcoercion of employee rights protected by Section 7, thereby violating Section 8 (a) (1)of the Act.As previously noted,Watkins signed a union card around January 10, 1965.Thereafter,while he only sought directly to solicit one other employee into theUnion, he conferred with Vinson concerning the union campaign and accompaniedVinson during nonworking hours at the drinkhouse while the latter was talking tothe men.Around February 1, when Superintendent Brown returned from Florida, heengagedWatkins in a conversation on the job and mentioned that some of theemployees, particularly the oilers, were making too much overtime.Continuing, hesaid that if this continued they would be making as much money as Watkins was.cerning a union which was assertedly mailed to employees in 1964;Indeed except forBrown's prehearing statement,itdenied any such communication was sent.Under allthe circumstances,I credit General Counsel's witnesses(Respondent's employee witnesseswere not interrogated on this issue)and find that a letter such as General Counsel'sExhibit 2 was received by them in September or October 1964.14The foregoing is based upon Watkins' testimony, which I credit over Brown's, asWatkins appeared to be a very forthright and honest witness. Brown'sdemeanor, onthe other hand, did not so impress me; nor do I believe he was entirely candid respect-ing time of knowledge of employee union activities(he did not indicate surprise at seeingthe union representatives on February 16 although this was, according to his testimony,the first time be knew of such activities).Brown's version of this conversation, whichlieplaced in December 1963, was that, in essence, he told Watkins his opinion about'unions, and stated that be did'not believe there would be any kind of union activityaround Camden because he felt that most of the older employees felt the same way thathe did,and would not take part in any such thingBrown did not recall what Watkinsresponded,but he specifically denied asking Watkins to make any reports concerning unionactivities.This denial is not credited. ,221-374-66-vol.' i57=37 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDWatkins agreed,and assertedthat he had started on the job at $1.60 perhour andwas only making $1.90 at that time, and that the "leastman on the line, an oiler wasmaking $1.25, and . . . if this wasa unionjob that it would pay 10cents more anhour, ... " Brown replied that he had not thought too much about it, but that heappreciated Watkins telling him about it and he would see what he could do.On Monday, February 15, atthe beginningof the workday, Watkins was calledintoBrown's office where Brown and Hasskamp, personnel manager of the Company,were sitting.Hasskamp advised that the Company neededa manat the Vanderplant near Fayetteville, North Carolina, immediately; that there was a particularmachine there which needed the tracks overhauled and also someone to operate it,and that Watkins had been picked for the job.Hasskamp also advised that it wouldbe a permanent transfer and that it would be necessary for Watkins to be at theNorth Carolina plant by 3 o'clock that afternoon.Watkins inquired whether or notthe Company was going to pay his expenses and whether or not there would be anincrease in salary, to which Hasskamp replied that there was nothing said about that.Watkins opined that it was almost impossible for him to be there by 3 o'clock, towhich Hasskamp responded that "It looks like you're going to have to be up thereor else "Watkins said he "guesse[d] it would just have to be or else." Brown thenasked if that was his final answer to which Watkins replied, "Yes," and Brownsaid he would get his check.15 Brown went with Watkins to get his tools and thenBrown let another employee, James Hayes, drive the Company's truck to takeWatkins' home.4.Concluding findings as to Vinson and WatkinsWith respect to Vinson, there can be no doubt but that he was the leading pro-ponent of the Union in the plant, having personally solicited most of the employees.That this soon came to the knowledge of Respondent is evidenced by Vinson's askingAssistant Superintendent Weldon for use of the drinkhouse to hold a union meeting.The Board has held that when supervisors have knowledge of union activities, theemployer itself is deemed to have such knowledge.16Of course, I am in agreement with the Respondent's argument that "Simply becausea man is active in union activities or is a union adherent does not cloth him withan impenetrable mantel which will save him from discharge for his own neglect.The fact of union sentiment, even though known to the Employer, infers no immunityfrom or guarantee against discharge. (Citing cases.)"On the other hand, if the"real reason" or "true purpose" of the discharge is to discourage or encourage unionmembership, a violation of Section 8(a)(3) occurs.17The rule is well stated in the recent case ofN.L.R.B. v. Park Edge SheridanMeats, Inc.,341 F. 2d 725, 728 (C.A. 2), as follows:The rule of law applicable in a case like this requires a delicate factual deter-mination."If employees are discharged partly because of their participation ina campaign to establish a union and partly because of some neglect or delin-quency, there is nonetheless a violation of the National Labor Relations Act......N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725, 726 (2 Cir. 1954);N.L.R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352, 355 (2 Cir.1962), cert. denied, 373 U.S. 950, 83 S.Ct. 1680, 10 L.Ed.2d 705 (1963).Onthe other hand if an employee is discharged for neglect or delinquency, thereisno violation simply because he was engaged in organizing and the employer15Brown also asked if Watkins would sign a termination paper, to which Watkinsagreed (see Respondent's Exhibit 2).The termination slip merely stated that Watkinswas terminated because he refused to transfer16The Bama Company,145 NLRB 1141, 1152, and cases cited.Respondent argues thatsuch imputation of knowledge to Respondent should not be utilized in this case becausethe supervisors to whom Vinson talked about the Union were shown to have been disloyalto the Respondent and in favor of the UnionContrary to Respondent, I do not believethe record supports its contentions that either Weldon or Cook were disloyal to Respond-ent.Moreover, I have credited Watkins' testimony that Brown was particularly interestedin any report concerning union activities on the job, and feel certain that Weldon andCook reported their knowledge of such activities to him.Accordingly, and in the absenceof any affirmative evidence by Weldon or Cook to the contrary,I am satisfiedthat Brownknew of Vinson's union proclivities prior to the discharge.17 See.The Radio Officers' Unionof the Commercial TelegraphersUnion, AFL-CIO(A. If. Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 42-43;Local 357, Interna-tional Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America (LosAngeles-Seattle Motor Express)v.N.L.R.B.,365 U.S. 667, 674-675. BECKERCOUNTY SAND & GRAVEL COMPANY565sheds no tears at his loss.N.L.R B. v. Birmingham Publishing Co.,262 F.2d 2,9 (5 Cir. 1958);Ore-Ida Potato Prods., Inc. v. N.L.R.B.,284 F.2d 542, 545-546(9 Cir. 1960);Local 357, Int'l Blid. of Teamsters v. N.L.R.B.,365 U.S. 667,679-80, 81 S Ct. 835, 6 L.Ed.2d 11 (1961) (concurring opinion of Mr. JusticeHarlan).Reconciliation of these two principles has its difficulties, especially incases where the discharge was placed on a permissible ground and the employ-ee's conduct, while a sufficient ground for discharge, was not so egregious as todemand it.The General Counsel can win by proving that other employees whocommitted similar acts but were not known to be engaged in union activity werenot discharged, and he will normally lose if the employer can establish a recordof discharges for similar conduct. SeeTompkins Motor Lines, Inc. v. N.L.R.B.,337 F. 2d 325, 330 (6 Cir. 1964). In the many cases where no such proof istendered, the General Counsel must at least provide a reasonable basis forinferring that the permissible ground alone would not have led to the discharge,so that it was partially motivated by an impermissible one.Applying the foregoing principles to the facts at issue here, it is my judgment that,considering the record as a whole, General Counsel proffered substantial evidence towarrant a reasonable inference that Vinson's derelictions alone would not have ledto the discharge.The following are the factors which have led me to this conclusion:(1) Respondent's antipathy toward the unionization of its employees as evidenced bythe letter(s) dispatched.18(2) Brown's request of Watkins to report of the unionactivities of employees. (3) Vinson's long service with the Company, and his other-wise exemplary record as an employee. (4) Although I am convinced that Vinsonintended to minimize the dissatisfaction which Brown indicated during January andthe first part of February respecting his work habits, I am equally of the opinion thatBrown overemphasized Vinson's supposed derelictions I am convinced that Vinson'sunion activities during the critical period did have an effect on his efficiency as anemployee, but that this was not of such magnitude as would ordinarily warrant adischarge.Thus, it is shown by Brown's testimony that in 1962 he called Vinsoninto the office and told him that he would let him go if his work did not improve;in the instant circumstances, no such warning of disciplinary action was taken-onlyan interoffice communication was issued which, at most, documented Brown's dis-pleasure at having a boxcar turned down by a customer and requested that Vinsonmake more frequent checks on the material.19 (5) That the Saturday morning inci-dent provided the factor which triggered the decision to discharge seems exceedinglyspecious.There is no question that since the train did not come in the precedingFriday night, Vinson had no specific duties to perform the following day.Theevidence clearly revealed that fishing and hunting on the premises on Saturdaymorning was generally condoned, and on this specific occasion the evidence is unde-nied that Supervisors Cook and Weldon observed Vinson in the act, yet uttered nowords of recrimination; indeed, when Brown himself first saw Vinson with the fishingrig in his hand, he did not criticize him.Thus, Brown supposedly became piquedsimply because Vinson failed to notify him that he was leaving.This admittedlyhad no effect on Respondent's production that morning but simply, according toBrown's testimony, resulted in delaying until Monday morning his notification toVinson of the latter's discharge.Something more than that is necessary, in myview, to override the evidence that Vinson's activities and outspoken views in favorof the Union, and Respondent's antipathy thereto, were compelling factors motivat-ing Respondent in this regard. I therefore find and conclude that, by dischargingVinson on February 15, Respondent discriminated in order to discourage member-ship in a labor organization, thereby violating Section 8(a)(3) and (1) of the Act.I am equally convinced that Watkins' discharge was unlawfully motivated.Hehad been employed by the Company for approximately 15 years, and was concededlya valuable operator.The circumstances surrounding his discharge, as revealed bythe evidence, reflect an implausible, thinly veiled, trumped-up scheme by Respondentto eliminate from its operation one who was considered to be one of the more activeunion adherents.There is no evidence to refute the proposition-and I have noIsWhile the letter(s) may not be considered to be evidence of an unfair labor practice,they may be considered among all the other relevant evidence as to Respondent's motive.SeeSouthern Desk Company,116 NLRB 1168, enfd. 246 F. 2d 53 (C.A. 4).10 Brown's attempt to bolster Respondent's case by going back 3 years to find a delin-quency weakens rather than strengthens Respondent's position, in my opinion.Brown:admitted that followingsuchdiscussion Vinson's work improved substantially and Vin-son's testimony that Brown had complimented him on his job before Christmas 1964, andinMay 1964,was undenied on the record. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt-that Respondent required a person with Watkins' qualifications to work on amachine at the Vander plant on the day in question, and that a requested transferwith the customary employee emoluments and safeguards was clearly in order.However, the manner in which this proposed transfer was proffered to Watkinsclearly revealed, in my opinion, that Respondent wanted less to have its machinefixed than to establish a pretext to rid itself of Watkins.20Thus while the emergencynature of the situation cannot be gainsaid, it is hardly reasonable to suppose that anold, experienced employee with a family would be able to pick up on a moment'snotice and transfer some 140 miles on a permanent basis without any provision fortraveling expenses or an increase in salary rate.This particularly where the evidenceshows that on other occasions Respondent has paid expenses to employees whomithas transferred on a temporary basis.Quite significant, it seems to me, is thefact that the decision to discharge Watkins was made by high company managementin Cheraw even before the interview took place in which he refused to transfer;that this high level decision was made prior to the interview is even less comprehensi-ble when the evidence showed, as far as the Respondent's officers who testified knew,no employees had ever refused a transfer before.21Respondent argues vigorously that there is no direct evidence in the record whichproves that Respondent knew of Watkins' union activities, and that such deficiencyis fatal to his case.However knowledge of union activity may be based upon reason-able inferences drawn from circumstantial evidence.22The court in theWoolworthcase, stated the following:Petitioner [Woolworth] attacks the Board's finding because there was nopositive proof that it knew which of its employees were, and which were not,members of the Union....Implicit in Petitioner's argument is a basic objection to reliance upon so-called"circumstantial evidence."But courts and other triers of facts, in a multitudeof cases, must rely upon such evidence, i e. inferences from testimony as toattitudes, acts and deeds; where such matters as purpose, plans, designs, motives,intent, or similar matters, are involved, the use of such inferences is oftenindispensable.Here. I think such an inference is justifiable where: (1) Watkins and Vinson werethe first two employees who discussed seeking to secure a union in the plant, and itis undenied that Watkins was the first to actually join the Union; (2) while Watkinsmay have not been as active as Vinson in talking to the men on the job, the testimonyisundenied that he was with Vinson while the latter was talking to the men aroundthe drinkhouse; (3) shortly before the discharge Watkins noticed to SuperintendentBrown his displeasure-at the low wage rate he was earning and mentioned that hewould certainly receive a higher rate if this was a union job; and (4) the fact thathigh company management decided to discharge an admittedly highly valuedemployee upon the reasonable anticipation that he would refuse to transfer undersuch adverse conditions, gives rise to an inference that another reason compelled thedecision, and the only other known activity taking place was union organizing towhich Respondent was concededly opposed.Upon this entire record, and on what I am convinced is a fair preponderance ofthe credible evidence, I conclude and find that Respondent's underlying motive fordischargingWatkins was to discourage membership in the Union, in violation ofSection 8(a)(3) and (1) of the Act.20 It is noted parenthetically that Respondent wins either way: If Watkins accepts thetransfer he is removed from the union activity at Camden ; if the refuses the transfer, heis removed by discharge.n RefusaLto transfer was not listed as a reason for discharge in the employees' rulesof'conduct distributed to all employees in which some 18 rules are enumerated, violationsofwhich "may result in discharge."The fact that "refused transfer" Is listed as anexplanation for an employee's termination of employment in Respondent's personnelrecords(see Respondent'sExhibit 2) does not,in my opinion,rise to the level of a rulewhich has been publicized to all employees.Moreover, the listing of "refused transfer"Is placed under the column "laid off" as distinguished from the column headed "reason forseparation."'za See,e.g.,N.L.R B. v. Link-Belt Company,311 U.S. 584, r,02;F W Woolworth Com-pany v. N.L.R.B.,121 F. 2d 658, 660 (CA. 2);'4ngiiell Curtain Company, Inc v. N L.R.B.,192 F.2d 899, 903(C.A. 7). BECKERCOUNTY SAND & GRAVEL COMPANY5675.Subsequent events on February 15The news of Watkins' and Vinson's discharges apparently spread like wildfirethroughout the operation because very shortly thereafter "the plant" was shut offand substantially all the employees left their work stations and gathered in a groupoutside the building housing Brown's office.Brown went outside the building fol-lowed by Hasskamp, and asked the crowd what they were doing there. For a shortperiod of time there was no answer, and Brown repeated the question.Finallyemployee, Bill Perry, said "Well, if Louis and Lawrence are going, we are all goingtoo."Brown replied that their discharges did not have anything to do with the restof the employees; that Vinson was discharged for violating work rules and Watkinswas discharged for refusing to transfer to another plant where the Company neededhim; he repeated the question of what that had to do with the rest of the employees.Perry reiterated his statement that if Lawrence and Louis were going, the employeeswould all go too.Brown responded, "[W]ell, if nobody wants to work today, wewill not run the plant, and anybody that wants to work come in at 8 o'clock in themorning, and everybody that does not come in at 8, between 8 and 10 they can pickup their checks."After that Brown and Hasskamp went back into the office and the group left thepremises with the exception of two employees who accompanied Assistant Super-intendentWeldon and shut down the remainder of the machinery which had beenleft running.The remainder of the employees left the plant premises and proceeded to nearbyBaker's store where someone telephoned Lawrence Watkins and advised him of themeeting with Brown.Thcy also asked him to meet them subsequently at the oldfairgrounds near Camden. Someone also telephoned Gregory who came up fromCharleston and met the group at the fairgrounds, about 1 p.m.Gregory spoke tothe employees and arrangements were then made to meet with Mr. A. B. Dixon,regionaldirector of the Union, thatevening atthe Antioch Community House. Atthe meeting, Dixon spoke to the employees present, doubtless advising them of theasserted advantages of union membership.Afterwards, he distributed union author-ization cards, and told the employees that they should make up their own minds aboutsigning them, and could do so either then or later.At that meeting 31 employeessigned cards.236.The discharge of Braton Baker, Jr., Olin Huggins, C. J. Baker, andEdward A. Gardner; their supervisory statusrepresentatives 24 came to the plant office, and met with company representatives "°°to request recognition as bargaining representative of the employees.26After a shortmeeting in which the Company refused to recognize the Union, Dixon met with theemployees at a nearby church, instructed them to return to work, and advised thathe planned to file unfair labor practice charges against the Company.The fouremployees in question attended that meeting and reported to work at approximately8:30.As the four were preparing to proceed to their work stations, they were calledinto the office by Brown who advised that they were being discharged "for par-ticipating in the walkout."The Company contends that the four being supervisors,they were not protected from discharge for engaging in such concerted activity aswere the employees.27Accordingly, the critical question is whether the four aresupervisors within the meaning of Section 2(11) of the Act.28We proceed to exam-ine the evidence respecting their supervisory status.18 These cards were received in evidence in this proceeding.''Dixon, Gregory,Vinson, and Watkins.m Brown, Hasskamp,and Attorney Greene.m Details respecting this conference will be more fully set forth,infra,in the refii'al-to-bargain section of this Decision.1 There is no evidence,and the Respondent concedes in its brief,that the four did notlead,and were not accused of leading,the walkout.28 Section 2(11) states:The term "supervisor" means any individual having authority, in the interest ofthe employer,to hire, transfer,suspend, lay off, recall,promote, discharge,assign,reward,or discipline other employees,or responsibly to direct them,or to adjust theirgrievances,or effectively to recommend such action,if in connection with the fore-going the exercise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously noted, each of the four was a leader of a crew consisting of fromthree to eight employees, as follows: Braton Baker's crew, comprised of four employ-ees andthe crew leader, operated and maintained "the plant" where the sand andgravel was processed through machinery; Edward Gardner,was a welder, and headeda welding crew, consisting of only three employees, which was responsible only forthe maintenance welding required in the operation; 29 Olin Huggins was head of theloading crew, consisting of eight employees whose function was to load the boxcars,clean out the unloaded boxcars, and operate and maintain the locomotive.Actually,Huggins was a locomotive operator; C. J. Baker's group, consisting of only threeemployees, was known as the pit railroad crew whose duty was to lay and maintainthe railroad track leading from the pits to the plant.Baker himself was a craneoperator and the function of the crew was to help in placing the track, getting thecrane hooked up, and telling Baker when it was ready. Baker would also check thelevel of the river which flowed through the premises.The evidence reflects that each crew leader performed physical labor practicallya hundred percent of his time, along with his crew, in the performance of theirrespective functions.In carrying out these duties the crew leaders, naturally, gavecertain directions and instructions to the employees in their crews.The issue to beresolved really boils down to a question of whether the directions and instructions sogiven required the use of such "independent judgment" within the context of theirrespective authority, as to constitute them supervisors within the meaning of thestatute.Prior to September 1964, these crew leaders were known as leadmen and as suchwere apparently not considered by the Respondent to possess and exercise super-visory status of a magnitude as to constitute them statutory supervisors.Browntestified that, at that time, he persuaded his superior to make these men foremenover their respective crews 30Brown pointed out that all of the four except C. J.Baker had been with the Company a long time, were doing good work, and, there-fore, he thought they would make good foremen 31As previously noted, in September Brown called the four into his office and advisedthem that they would now be foremen and "would have to act just a little differentfrom what they had usually been acting around the job and they would be responsiblefor their people, to keep time records on their people, and to keep performancerecords on their people." Brown also pointed to the organization board on the wallin his office and told each man that he would be in charge of and read out thenames of the people in the respective crews. Finally, each of the four was given awhite safety hat in exchange for the colored hat which he had previously worn, whichwhite hat had the title of foreman on it 32Brown explained what he meant by "acting different":Q. Now, you have said or testified that you told these four men that theywere going to have to change their way of doing things, and start acting a littlebit different.Did you give them any examples?A. Yes sir, I did, I remember distinctly saying that when you got to a super-visory status, you had to watch yourself and certain cases you would come acrossand things you would come across, like cursing somebody, cursing an employee,we didn't want that kind of thing, and didn't want any fighting or anything likethat, and that type of thing.At the time of the asserted promotion, neither of the four was given a pay increase.At the time each was making more than the members of their respective crews withthe exception of Lawrence Watkins who was earning more than Olin Huggins.3320The welding shop where Gardner's crew was located was separated from the generalmaintenance shop whichwas underthe supervision of Billy Cook, an admitted supervisor.00 Brown testified that there had been a change in operations about 2 or 3 monthsbefore thiswhich hadsome casualrelation to making the men foremen ; however, thiswas not explainedin the record.As far as the record shows, the nature of the workperformedby the men and theircrews remainedsubstantially the same after Septemberas before."Baker had apparently been with the Company at Camden for several years beforetransferringto another plant ; Brown testified that Baker had expressed a desire to comeback to the Camden operation, and he had been working there for about 24years dur-ing his lasttenure ofemployment.S9 Respondenthad a system at its plant where allmembers ofa crew wore hats of thesame color,which was a different color from that of any other crew.Each of the admittedsupervisorswore white hats.33Watkinswas making $1.90 perhourwhile Huggins made only $1 45 per hour.BratonBaker also made$1.60 per hour ; Ed Gardnermade $1 90 per hour;C. J. Baker made$1.50 per hour.The majority of the men in the crews made$1.25 per hour. BECKERCOUNTY SAND & GRAVEL COMPANY569As previously noted, the leadman or foreman gave directions to the employees inthe crew and had authority to change the latter's assignments within the limitationsof the work performed by the crew.However, the evidence shows the duties andresponsibilities of each crew member remained substantially the same so that,normally speaking, each knew his respective job and would normally perform it.Both before and after September 6, 1964, the leadman or foreman performedphysical duties substantially a hundred percent of the time in carrying out hisrespective responsibilities.That is to say, this is not a case where a leadman"worked" a certain percentage of time and "supervised" the remaining percentage.With respect to timekeeping, Brown testified that it was the responsibility of eachemployee to fill out and turn in his own individual timesheet daily to a central box.There it is picked up by an office clerk who posts this sheet to time records, and toanother record which is used for supervisory personnel to come in and check to seethe amount of time that his people are "making on the job." 34 Brown further testi-fied that it was the policy of the Company at this particular time to restrict eachemployee's workweek to 50 hours to the extent possible.Accordingly, the four inquestion, about Thursday of each week, were supposed to check the number of hourseach crewmember had worked; if it appeared that their crew either individually oras a group would exceeed 50 hours that week, the leadman or foreman was supposedto lay off such individual or crew for a certain period of time so that the crew wouldbe available to work, if needed, on Saturday without exceeding the 50-hour week.35Respecting time off given to employees for personal reasons, the evidence is quitevaried and conflicting.Brown testified that the four in question had authority togrant time off and did so on numerous occasions. This testimony is corroborated bythe testimony of some employee witnesses, adduced by Respondent, who testifiedcredibly that they had been given time off by their leadman or foreman.On theother hand, there was testimony by Respondent's witness George Sanders, an oilerin Huggins' crew, that when he wanted time off he would ask Lawrence Watkins whowould ordinarily comply with the request, and that he (Sanders) never did askHuggins.Brown testified that he has also granted time off to employees whorequested it without checking with the foreman, and that in the majority of caseswhen employees came to him to request time off, they would say that they hadalready asked their foreman and the foremen had referred the employee to Brown.Respecting the authority to hire and fire, Superintendent Brown indicated that theforemen had the authority to fire although not to hire.However, there is no evidencein the record that one of the four ever exercised such authority, and only one instanceof a recommendation to fire.That was on occasion when C. J. Baker attempted toget one of the men in his crew, Jeff Lloyd, discharged.However his recommendationin this respect was not acted upon favorably by Brown; rather, Lloyd was transferredout of Baker's crew.Once a month, management held a meeting labeled a production supper. Thoseattending were the three admitted supervisors, the four in question, and three orfour staff personnel; i.e., the office manager, the shipping clerk, and the inspector.At these meetings production and safety were the principal items discussed as wellas any new construction that was anticipated.There is no substantial evidence thatany personnel problems were discussed except to the extent of whether or not employ-ees were "making too much time"; i.e., regarding the 50-hour week.In addition to the supper meetings, there were meetings comprising the samepersonnel during the day from time, to time as any particular situation arose.Thesewere held possibly every 2 or 3 weeks according to need, without definite scheduling."These timerecords are independentof the time records which Brown testified thathe requested the four crew leaders to make.'3Brown testified that the four in question were not required to check with him inorderto lay off employees to accomplish the 50-hour week.However, be acknowledgedthat they "did check occasionally and tell me that a man was going."Brown also askedthem to let him know about these layoffs so that arrangements could be, made for workto be performed on Saturday morning since "we needed 12 men most of the time to alignthe track and that kind of thing takes that many people." For their part, the four inquestiontestified respecting this issue as follows: Braton Bakersaidthat James Weldonalways gave him instructions respecting layoff when a man was getting too close to 50hoursin 4 days ; C. J. Baker testified that he never did "knock them off" unless Brown orWeldon told him to do so; Huggins testified that he has given employees time off tokeepthem to 50 hours but that Brown would complain about it when he did so; thisissue did, not arisewith respect to Gardnerbecause, as a welding crew,itworked ir-regularly.I find it unnecessary to resolve this particular credibilityissue since even ifthe factsare asBrown testified, the authoritygiven is so circumscribed and limited asnot to require the use of"independentjudgment." 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome of the characteristics which tend to distinguish the four in question from theadmitted supervisors are: (1) The four were paid on an hourly rate while admittedsupervisors were salaried; (2) the admitted supervisors did not lose pay if theywere off from work for personal reasons or sickness while the four in question did;(3) the fourin questionreceived time and one-half for all overtime hours workedwhile the admitted supervisors did not; (4) admitted supervisors received a week'svacation with pay which the four in question did not; and (5) admitted supervisorsattended a management Christmas party in Cheraw to which the four in question werenot invited.Finally, with respect to the amount of supervision which the crews themselves had,Superintendent Brown acknowledged that he attempted to check on them at leastthree or four times a day, and would stop to discuss problems or give directions. InBrown'sabsence,Weldon, theassistantsuperintendent, would act; when Brown waspresent,Weldon wouldassistBrown in any way possible and would normally spendmost of his time in the plant area.7.Concluding findings on supervisory statusDetermination of this issue has been of considerable difficulty to me since, as notedat the outset, there is no question but that the four in question exercised some degreeof supervisory authority over the members of their respective crews.The essentialquestion for resolution, however, is whether the exercise of such authority "... requiresthe use of independent judgment," within the meaning of the Act. In the search forthe answer to this question, the reading of numerous cases, including those cited tome by Respondent's able counsel, have been helpful but not determinative becauseof the great variety of factual situations and contexts in which they arose.Thus, itappears to be a truism, as stated by the Court of Appeals for the Fourth Circuit.It is aquestion of fact in every case as to whether the individual is merely asuperior workman or lead man who exercises the control of a skilled workerover less capable employees or is a supervisor who shares the power ofmanagement.36After a careful consideration of all the evidence in the record bearing upon thisissue,I am not persuaded that a preponderance thereof establishes that the four inquestion possess and exercise the requisite authority and independent judgment incarrying out their duties so as to constitute them supervisors within the meaning ofthe statute.In reaching this conclusion I have considered as particularly significantthe following factors:1.The crews are comparatively small, and the leaders perform manual labor alongwith their crewmembers for substantially all of their working hours (see, e.g.,,Crown Corrugated Container, Inc.,123 NLRB 318, 323).2.The work is generally of a repetitive and routine nature, and, with the exceptionof trainees, the employees do not require any extensive degree of instruction or direc-tion from the crew leaders.3.The crews are regularly surveilled [sic] by the plant superintendent and hisassistant.4.Generally speaking, the crew leaders are older, experienced workmen who teachand direct the employees of lesser experience and capability and work along withthem rather than simply supervise the latter's work.5.The fact that, unlike concededsupervisors, the four in question are hourly paid,do not receive paid vacations, are paid time and one-half for overtime hours worked,and do not receive some of the other emoluments of supervisory status such as beingpaid irrespective of whether or not they are on the job at all times.In addition to all of the foregoing factors, I have considered as quite importantthe fact that both before September 1964, when they were "leadmen," and after thatdate when they became "foremen," the evidence from all employee witnesses isunanimous that there was no significant change in their authority over,-or theirrelationship with the employees in their crews.Moreover, Superintendent Brown,when he designated the four "foremen," told them that they would have to act dif-ferently around the job and would be responsible for their people, but did not indi-cate that the designation of "foreman" carried with it any more superior or inde-pendent authority than they already had.All of the four in question denied thatthey were told that their authority had increased in any way and, as above noted,86N.L.R B.V.Southern Bleachery&PrintWorks,Inc.,257 F 2d 235, 239(C.A. 4) ;accord:N.L R.B.Y.Griggs Equipment,Ino.,'307 F. 2d275,279 (C A. 5). BECKER COUNTY SAND & GRAVEL COMPANY571the employee witnesses adduced by Respondent testified consistently that they didnot notice any change in their relationship with the crew leaders before and after thelatter were designated as foremen 37With respect to the additional duties supposedly required of them after September,Olin Huggins said that he "kept track of the time" of the men before he got hiswhite hat.Moreover, the keeping of time records and the authority to lay offpersons so that the latter would not exceed 50 hours per week, does not seem to meas possessingand exercising an authority which requires independent judgment butrather denotes the crew leaders as conduits for the relaying of predetermined policydecisions.See, e.g.,N.L.R.B. v. Southern Bleachery & Print Works, supra; PurityFood Stores, Inc., supra.The evidence shows that the four in question never per-formed the supposedlyassignedduty of evaluating and submitting written reportson the efficiency and work performances of themen intheir respective crews.Finally, it seems significant that at thetimeof the hearing, 6 months subsequentto the events in question, Respondent had not replaced any of the four and had, infact, demoted Billy Cook, the shop foreman, to that of a rank-and-file employee. Thusitappears that Respondent determined that it could well operate its Camden plantwithout the necessity of supposed supervisory control and direction of these crews38On the basis of all the foregoing, I find and conclude that at the time of their dis-charge the four in question were not supervisors within the meaning of Section 2(11)of the Act 39Since the four were discharged for participating in a walkout in protest of thedischarge of fellow employees-a concerted activity protected by Section 7 of theAct-I find and conclude that such discharges constituted a violation of Section8 (a) (1) of the Act, and shall recommend an appropriate remedy 40It goes without saying that ". .. the employer cannot make a supervisor out of arank and file employee simply by giving him the title and theoretical power to performone or more of the enumerated supervisory functions"N.L R.B. v. Southern BleacheryitPrint Works,supra,239;accord :N.L.R B. v. QuincySteel CastingCo., Inc,200 F. 2d293, 296 (C.A.1) ; PurityFoodStores, Inc.,150 NLRB 1523 ;N.L R.B. v. Griggs Equip-ment, Inc., supra.38Cf.N.L.R B. v. Overnite TransportationCo., 308 F. 2d 284, 289-290 (CA 4), wherethe court noted that since the discharge ". . . there was a realignment of work andduties, and the person who took over after him was invested with specific authority . . .denied Summeral,in respect to hiring and firing,and was put on a salary rather than onin hourly wage like Summeral"See also the statement of Senator Flanders in com-menting upon the persons Section 2(11)-was intended to exclude'Mr. President,I have not heard at any time in the discussion of this bill what seemstome an adequate explanation for removing this supervisory force from the areaof collective bargainingThe reasons are simple and direct.Unless the employercan hire and discharge, promote, demote and transfer these men, he has lost controlof his business.2 Leg Hist. of LMRA, p. 1303-1304, 93 Cong. Rec. 4804 (May 7,1947).See also discussion of legislative history InPoultry Enterprises, Inc. v N.L R.B ,216 F.2d 798, 800-801 (C.A. 5); cited with approval inNorthern Virginia Steel Corp. v. N.L.R B ,300 F. 2d 168 (C.A. 4). Clearly the four in question here did not occupy such responsi-ble positions as evidenced by the fact that Respondent has apparently operated and main-tained adequate "control of his business" for a period of 6 months without their (or anyreplacement's) assistance.'Itmay be more than coincidental that the designation of the four to be "foremen"took place about the same time Respondent issued its antiunion letter (General Coun-sel'sExhibit 2).However, there is no credible evidence that a union campaign wasproceeding at Respondent's plant at that time nor that the four were engaged in anyconcurrent union activities.Cf.N.L.R B. v. Quincy Steel Casting Co , supra.40Home Beneficial Life Insurance Company, Inc. v. N L R B.,159 F. 2d 280, 285 (C.A.4), cert denied 332 U S. 758At the hearing, counsel for the General Counsel indicatedthat he intended to show that the discharge of the four was violative of Section 8(a)(1)even if they were found to be supervisors within the 'meaning of Section 2(11): Sincehe (lid not pursue such contention through the filing of a brief, I consider that he hasabandoned it.In any event I do not believe that the circumstances of this case flt withinthe exception to the rule as portrayed in such cases asN L.R B. v. Talladega Cotton Fac-tory,213 F. 2d 208 (C.A. 5) ; enfg. 106 NLRB 295; see alsoPatterson Menhaden Corpora-tion, d/b/a Gallant Man, et at.,154 NLRB 1795..' 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.The alleged discriminatory discharge of Joseph GrantAt the time of his discharge on Thursday, February 18, Grant had been employedby the Respondent for approximately 18 months.His job was "breaking cars" inOlin Huggins' loading crew.Grant's union activities were negligible.About 2 weeks before the union meetingon Monday, February 15, employees Billy Perry and Jeff Lloyd, Jr., asked him, asthey were riding together from work, whether he was going to the union meetingand, he answered affirmatively.Thereafter, his only union activity was attendingthe union meeting on February 15, at which he signed a-union authorization card.At work the following day, he asked Assistant Superintendent Weldon if he couldget off that afternoon (Tuesday) and also the next afternoon (Wednesday) to go tofunerals.Weldon acquiesced; however it was apparently understood that Grant wassupposed to report for work Wednesday morning because, as he testified, he got upto go to work but it was raining too hard to walk out in it and he did not think thatthe plant would be working, so he went back to bed.He conceded that although heknew he was supposed to call in to the plant and advise them of the circumstances,he did not do that.He went to the funeral Wednesday afternoon, and conceded that after the funeralhe bought a half pint of whiskey and drank it that afternoon.At the commencement of work the following morning, Superintendent Brown,driving the pickup truck, drove by Grant who was walking to his work station. Brownstopped the truck, opened the door, and asked Grant where he had been the daybefore and why he did not report to work.Grant explained that it had been rainingand that he did not think there was going to be any work; that he had attempted tocall in but that the line was busy and he did not attempt to call anymore. Browntestified that as Grant stepped inside the truck the smell of alcohol was very apparent,and he asked Grant whether or not he had been drinking. Grant denied that he hadthatmorning and said he had not had anything to drink since the preceding after-noon.Brown carried him forthwith to the office and`made out his termination slipwhich stated as the reason for the discharge violation of rule number 2.41 Browntestified that he told Grant that he was not putting anything in the record about thedrinking because he did not want to prejudice Grant in seeking future employment.429.Analysis and concluding findings on Joseph GrantI am not persuaded that General Counseel has sustained his burden of proof thata motivating cause of the discharge of Joseph Grant was to discourage membershipin the Union.At the outset, there is no substantial evidence that Respondent knewthat Grant had engaged in union activities.Thus as Grant conceded, his only activitiesprior to the discharge were the conversation with other employees 2 weeks before theunion meeting, and his attendance at the union meeting at which he signed a unioncard.None of these activities took place in the presence of a supervisor or other agentof the Respondent. It is true that Grant's name appeared on a list of card signers sentto the Respondent (General Counsel's Exhibit 15(b)), which Respondent receivedthrough the mail on February 18, 1965 (General Counsel's Exhibit 15(c) ).However,since the discharge occurred at the beginning of the workday, I am not convinced thatBrown had received the list at that time.43Unlike Vinson and Watkins, Brown hadengaged in no union activities which were likely to have come to Respondent's atten-tion, and thus there is no evidence upon which a reasonable inference can be drawnthat Respondent knew of such activities.But even assuming that Brown had knowl-edge, I am not convinced that mere union membership was a compelling reason for thedischarge in the face of Brown's derelictions.Admittedly there is some evidence in41Rulenumber 2 states:Except in the case of illness or extreme emergency, absence from work is excusableonly when permissionhas been granted by your supervisor.When such emergenciesdo occur, you should call or otherwise notify your supervisor at once.Employeesabsent foras much as3 successive working days without notification may be droppedfrom the payrolland further employment will necessitate rehiring.u Grant deniedthat Brown told him this at the office, claiming that Brown did notmention liquorafter the conversation in the truck.Although I have discredited Brownon some otheraspects of his testimony, I would credit his testimony over that of Grant.The latterdid not impressme by his demeanor on the stand and I feel that he deliberatelyminimizedthe extent to which he indulgedin his drinking.43Brown,in his testimony,was unable to say whether he knew about the list at thetime of the discharge. BECKER COUNTYSAND & GRAVEL COMPANY573the record that previous absences without calling had been condoned; however, none,as far as evidence shows, was coupled'with reporting for work with whiskey on one'sbreath.Certainly an employer is not required to overlook this type of conduct, and,as the court said inPark Edge Sheridan Meals,Inc.,44 "If an employee is dischargedfor neglect or delinquency, there is no violation simply because he was engaged in-organizing...."I therefore find and conclude that Joseph Grant was discharged for cause, andwill recommend that the complaint be dismissed as to him.C. Additional allegations of interference, restraint, and coercionI have heretofore found that, as alleged in the complaint, as amended, Respondentviolated Section 8 (a) (1) of the Act by Superintendent Brown's request of employeeLawrence Watkins that the latter report all instances of union talk or activities tohim.The complaint, as amended, alleges additional acts of independent violations ofSection 8 (a) (1) that may be grouped into the following categories: (1) Interroga-tion and threats directed to employees on February 16 by Foreman Billy Cook andAssistant Superintendent James Weldon; (2) threats contained in a speech given onFebruary 16 by Superintendent Brown; and (3) the maintenance of an illegalno-solicitation rule 45With respect to (1) above, Olin Huggins testified that after the union meeting onthe evening of February 15, he came home and had already gone to bed whenForeman Cook and Assistant Superintendent Weldon called at his house.Weldonrelated that all the "big wheels" had been down that day from Cheraw and thatthings appeared all stirred up and upset, and asked Huggins if he knew what washappening.Cook then asked if Huggins believed that they would all stick together,and upon Huggins' affirmative reply, Cook opined that "he knew that it wouldn'tstick because he had seen what had happened before." Cook asked if Huggins wouldbe at work the next morning and Huggins replied that he intended to go.Based upon the foregoing, undenied testimony of Huggins, I find that, althoughthe word "Union" was not specifically in the conversation, there is no doubt thatall participants understood the subject matter thereof. I find that this interrogationconcerning the union activities of its employees, without legitimate justification orassurance against reprisal, constitutes interference with, restraint of, and coercion ofemployee rights under Section 7 thereby violating Section 8 (a) (1) 46On the otherhand, I find no substantial threat in either the allegation or the evidence that "topmanagement was stirred up" and upset about "what was happening."Accordingly,I will recommend that this allegation of the complaint be dismissed.With respect to (2) above, the evidence shows that about 11 a.m. on Tuesday,February 16, Superintendent Brown called all employees together at the drinkhouseand made a speech. General Counsel offered three employee witnesses who testifiedconcerning the contents of the speech; Respondent, arguing that the speech was readby Brown from a yellow pad upon which it was written by Respondent's attorneythat same morning, introduced a typewritten copy of same into the record.47The speech, in essence, related to the employees that the Company had beenapproached by the Union claiming to represent a majority of the employees, towhich the Company responded that it did not believe the employees wanted the Unionand that the Company intended to oppose it from coming into either the Camdenor any other of the Respondent's operations.48 Brown continued that the Companydid not know what the Union would do next-whether it would file for an election"341 F. 2d 725 (C.A. 2).15 There is an additional allegation in the complaint that on or about February 13Assistant Superintendent James Weldon Interrogated Respondent's employees concerningtheirunion membership, activities, and desires.Since there is no evidence in the recordto substantiate this allegation, I will recommend that it be dismissed.'"N.L.R.B. v. Cameo, Inc.,340 F. 2d 803 (C.A. 5) ;Calandra Photo, Inc., et al.,151NLRB 660.'7 See Respondent's Exhibit 1.Although an issue was raised as to the contents of thespeechand whether or not Brown deviated from the written matter, Respondent did notexplain the absence of the original handwritten version (other than to state that it wasin the attorney's -office and was utilized to make the copy introduced in evidence), norofferto have it checked against the copy in evidence.fe This portion,of course, reiterates the Company'sposition taken in the letter pre-viously issued,hereinabove referred to at p. 563 of this Decision. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDor file an unfair labor practice charge, but that in either event there would probablybe a wage freeze during the campaign because if any changes were made, the Unionwould charge the Company with unfair labor practices.Brown related that the employees had the right to join or not join the Union andadjured the employees not to let anyone force them to do something against theirwill.He reiterated the explanation for the discharges of Watkins and Vinson andnoted his disappointment that the employees walked off the job.However, heacknowledged their right to do so and hoped that the situation would normalize assoon as possible.There were no questions from employees nor were any otherspeeches made at themeeting.The testimony of the employees regarding the speechisnotsubstantially differentfrom the written version as far as content of subject matter is concerned.On theother hand if some of the contents were stated as the employees testified, a case forviolationmight be made out. That is to say that, in my judgment, nothing statedin the speech as written constituted a threat or coercive statement violative of Section8(a) (1); however, if the same subject matter were stated in a little different languagewithout qualifications, as presumably understood by some of the employees, a threatviolative of the Act would be made out. For example, one employee testified thatBrown stated the Company would not havea unionat the plant-that they did nothave it "on any of the other jobs and [were] not going to have a union there,The speech as written stated that ". . . and we intend to oppose it (the Union) fromcoming into this operation and all other operations because we do not think it wouldwork to your benefit."Under all the circumstances, including the fact that Brown read the speech inthe presence of his attorney who had. immediately prior thereto, prepared such speechand credibly testified that Brown read it exactly as he had written it, and the timelapse between the event and the hearing, which would naturally and normally blurthe memory of the employee witnesses, I find and conclude that the speech was madeas written, and, therefore, did not contain any threats or coercive statements violativeof the Act.Accordingly, I will recommend that those allegations of the complaintbe dismissed.With respect to (3) above, i.e., the alleged no-solicitation rule promulgated andmaintained by Respondent, the evidence shows that at all times material, Respondenthad in its "Employees' Rules of Conduct," distributed to all employees, rule number6 as follows:SolicitingNo person will be Allowed to solicit in the plant buildings or on company prem-iseswithout express permission, in writing, from the plant superintendent.Respondent argues that ". . . such rule is clearly lawful and not too broad,and, inany event, was not involved in the present proceeding." 49It has long been settled that while an employer may prohibit an employee's unionsolicitation on company property during working time, he may not, absent specialcircumstances, prohibit such solicitation during nonworking time while on the com-pany premises 50Respondent here has shown no special circumstances warrantingits exemption from the foregoing rule of law.Although there is no affirmative evi-dence indicating that Respondent enforced the rule during any time material herein,it is also well established that "whether [an employer] infringed upon its employees'freedom to engage in union or concerted activity depends upon the reasonably fore-seeable effects of its conduct upon its employees." 71As the instant no-solicitationrule, on its face, would ban perfectly legal union solicitation on nonworking time,an employee desiring to engage in such lawful solicitation ". . might well bedeterred or else reasonably assume that he acted at his peril." 52 Since there isevidence that the,, Respondent enforced other of its rules which were in the sameposture as rule 6, it may be reasonably inferred that the latter rule would also beenforced against employees; accordingly, under all the circumstances, I find that theexistence of the rule constitutes interference with, restraint of, and coercion ofemployee rights guaranteed by Section 7, in violation of Section 8(a)(1) of the Act.D. The alleged refusal to bargainAs previously discussed, a union meeting was held-on the evening of February 15at which the Union's regional director, A. B. Dixon, spoke, and at which the employ-40Page 44 of Respondent's brief.soRepublio Aviation Corporationv. N.L.R B.,324 U.S. 793.51N.L.R.B. v. WaltonManufacturingCompany,289 F. 2d 177, 180 (CA. 5).52Ibid.See alsoJas H.Matthews& Co.,149 NLRB 161 BECKERCOUNTY SAND & GRAVEL COMPANY575ees subsequently signed cards authorizing the Union to represent them for collective-bargaining purposes.At the meeting,31 employees signed such cards.Armed with these authorizations,Union Representatives Dixon and Gregory alongwith dischargees Watkins and Vinson, about 7 a.m. the following morning, went tothe Respondent'sCamden operation.There they met Superintendent Brown, Person-nel Director Hasskamp,and Attorney Greene.Dixon advised that he represented amajority of the employees and that he requested recognition as their bargaining agent.At the time,Dixon had the 31 cards in his hand but stated that he could not leavethem because he had just received them the night before; however, he offered toshow them to the Company's representatives.Attorney Greene advised that theRespondent doubted that the Union represented a majority of the people and, there-fore, would not recognize the Union as their bargaining agent.Greene further sug-gested that the Union go to the Board for a determination of the representation ques-tion by an election.Dixon replied that in view of the fact that the Respondenthad discharged two employees he did not want to go to an election, and felt that theCompany should bargain on the basis of the cards.As the union representatives were about to leave, Dixon said that while he couldnot leave the cards,he would leave a list of the employees'names who had signedthe cards,which he had written out on a legal pad.Attorney Greene said he didnot want that either,but Dixon left the list on a counter;whereupon Greene pickedup the list,tore it up, and dropped it in the trashcan: i3After the four union representatives left the Company's offices, they proceeded tothe parking lot to wait in a car for the employees who were scheduled to meet themthere by prearrangement at the union meeting the night before.Several minuteselapsed when three men approached the car, one of them being the warden of theState prison farm.After introducing himself to the four union representatives, headvised them that they could not stay there because it was State owned property andthey did not want any trouble out there.Dixon said that there was not going to beany trouble,but that he had made arrangements to meet the employees and did notwant to leave for fear that the employees would think he had abandoned them. Thewarden suggested that if the four went to a nearby church that he would so advisethe employees.Whereupon the four union representatives proceeded to a churchlocated approximately 1'/zmiles away,and the employees-numbering approx-imately 28-appeared shortly thereafter.Dixon recounted to them what occurredat the Company's offices and suggested that they return to work while he filed unfairlabor practice charges with the Board.Accordingly,the employees left and returnedto work shortly after 8 a.m.that morning.Later that day, Dixon addressed and mailed to Brown the following letter:Mr. T. Harold Brown,SuperintendentBecker County Sand and Gravel CompanyBox 384Camden, South CarolinaDear Mr. Brown:This is to confirm that Mr. Carl Gregory, Mr. L. B.Watkins, Mr. Robert L. Vinson, and I met with you and other company officialsin your office at approximately 7.30 a.m. on February 16, 1965. I told youthat the International Union of Operating Engineeers,Local 497 represents amajority of the production and maintenance employees,and I offered to showyou the signed authorization cards.I left you a handwritten list showing the names of the thirty-one (31)employ-ees who had signed authorization cards.Another copy of this list is enclosedto further substantiate our request that you recognize us as your employees'bargaining agent.Since you refused our request,I am, as of this date, filing 8(a), (1), (3), and(5) charges against your company.Yours truly,A. B. DixonRegional DirectorAttached to the letter was a list of 31 named employeees who had signed unionauthorization cards.As heretofore noted, the Company received the letter onFebruary 18.There is no evidence that there was a reply thereto.53The foregoing events are based upon the testimony of Dixon and Brown which, inessence,ismutually corroborative. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and Concluding Findings on the Alleged Refusal to BargainThe General Counsel urges that the refusal to recognize and bargain with theUnion upon request on February 16 constituted a violation of Section 8(a) (5), therebeing no reasonable basis upon which to infer that Respondent had a good-faithdoubt of the Union's majority status, and that, accordingly, Respondent was underan obligation to recognize the Union at that time.On the other hand, Respondentvigorously contends that at no time material did the Union represent an uncoercedmajority of the Respondent's employees in an appropriate unit, and that GeneralCounsel failed to prove by a preponderance of the evidence that Respondent's refusalto bargain was not supported by its good-faith doubt of the Union's alleged majoritystatus.We proceed to examine the evidence relating to these contentions:The Appropriate UnitGeneral Counsel and the Charging Party contend that the Respondent's Camden op-erationconstitutes a unit appropriate for collective-bargaining purposes; Respondentargues that a unit so limited cannot be considered appropriate; i.e., that only a unitcomprising the production and maintenance employees at all of its North and SouthCarolina' operations would be appropriate. In support of its contention, Respondentoffered testimony which showed that although it has operations at some 10 differentlocationsin North and South Carolina, thebusinessis so closely directed, supervised,and controlled from the main office in Cheraw, South Carolina, that only an overallunit would be appropriate.Thus, the testimony showed that there is one personneldirector for all of these plants; that all payroll and accountingtransactionsare handledthrough the Cheraw office with the exception of small petty cash accounts at theindividualplants; that all purchases of major equipment are handled out of the Cherawoffices;and, to a certain extent,personnelprocedures suchas promotions,upgradingof the employees, etc., are established companywide.Testimony also indicated thatfrom time to time there are temporary and permanent transfers of personnel from oneplant to another, as well as transfers of equipment.On the other hand, the testimony showed that all hiring of employees is done by thelocal plant manager; that the nearest plant to the Camden operation is located some70 miles away; that transfers of employees between the plants is of an infrequent andsporadic nature, usually occurring only at times of emergency or severe need.Indeed,during the approximate year that Respondent's personneldirector held his positionprior to the eventsin question,he could recall only one transfer of a temporary nature(performing some railroad construction) and one transfer out of the Camden opera-tion on a permanent assignment. There is no evidence that there has been any historyof collective bargaining at any of Respondent's operations, nor does it appear that anylabor organization (other than the Union) is seeking to represent employees at anyof the plants.Under all of the circumstances, I am convinced that this case is controlled by theprinciple established by the Board in the case ofDixie Belle Mills, Inc., etc.,139NLRB 629. There, under circumstances where the plants were locatedas closetogetheras 20 miles,the Boardfounda single-plant unit appropriate under circum-stances closely resembling those in the instant matter.Thus, it was found that theoperations of the employer ". . . are integrated insofar as they involve executive,managerial, engineering, or service activities, such as management planning; procure-ment and sales; coordination and allocation of design, materials, and equipment; per-sonneland accounting services, etc."On the other hand, the Board found that.. functionally the plants are substantially separate operations," that the immediatesupervision of operations are separate and that each plant has autonomy with respectto interviewing, hiring, promoting, and firing employees for that plant.There, as here,there was some production of common products but interchange of plant employeeswas infrequent.The Board pointed out that:A single-plant unit, being one of the unit types listed in the statute as appro-priate for bargaining purposes, is presumptively appropriate.Therefore,unlesssuch plant unit has been so effectively merged into a more comprehensive unitby bargaining history, or is so integrated with another as to negate its identity, itisan appropriate unit even though another unit, if requested, might also beappropriate.In the instant case, as above noted, some of its operations which Respondent con-tends should be included in the appropriate unit are located some hundreds of milesdistant from the Camden operation, the nearest plant being located some 70 milesaway.There is autonomy here respecting the hiring and firing of the employees; the BECKER COUNTY SAND & GRAVEL COMPANY577employees of the Camden operation live in the surrounding communities and do notinterchange with employees of the other plants on any substantial basis; there is nohistory of collective bargaining nor is there evidence of another labor organizationseeking to represent any of the employees of Respondent.Accordingly, I find andconclude that the unit alleged in the complaint is appropriate for the purposes of col-lective bargaining.54The Majority Status of the UnionThe parties agreed that as of February 16, there were at least 36 employees in theRespondent's Camden operation who fell within classifications in a production andmaintenance unit.General Counsel contends that as of that date there were six-addi-tionalemployees who would properly fall within the unit; i.e., the four "foremen,"discussed hereinabove, and the two discharged employees.One other employee, theshipping clerk, is in dispute; General Counsel contends that he should be excludedfrom the unit as an office worker while Respondent contends that he should beincluded in the production and maintenance unit.Thus, as of February 16, theUnion had signed authorization cards from 31 employees out of a possible unit of 37(according to Respondent) and 42 employees (according to the General Counsel).Clearly, then, at the time of the demand for recognition, the Union represented amajority of the employees in an appropriate unit. I so find.The next issue becomes whether or not such a majority was an uncoerced one inview of some testimony of employee witnesses whom Respondent proffered to showthat prior to their attending the union meeting and affixing their signature to anauthorization card, they were threatened and coerced in some manner by theirrespective crew leader.Such testimony may be summarized as follows:Edgar Dinkins:Testified that on February 15 he was on his way home from takinghis wife to the doctor (the plant not working that day), when Braton Baker signaledfor him to stop, which he did. Baker said, "We are having a meeting tonight,and . . . I want you to come and go,.you have got to go, . . . all of the otherfellows are up there and I don't want you to hold out on me."Accordingly, Dinkinsgot into the car with Baker, Ed Gardner, and another employee. On cross-examinationhe conceded that neither Baker nor Gardner threatened him with any kind of harm ifhe did not get in the car with them and that he did so of his own free will, althoughitwas "against my will to go."He-also testified on cross-examination that after hearrived at the union meeting and listened to Dixon's speech, he understood that hedid not have to sign a card if he did not want to.George Sanders:Testified that about 2 or 3 weeks before the unionmeeting onFebruary 15, he heard his "foreman" Olin Huggins say that ". . . they was trying toorganize a union and us that didn't cooperate [with] it would get fired, that Mr. Brownwas going to fire us."He also testified that on February 15, Huggins told him andsome other employees to follow them to Mr. Baker's store which he did.He laterfollowed them to the fairgrounds and to the union meeting at the Antioch CommunityCenter, where he signed a card.On cross-examination Sanders admitted that eventhough he knew Brown was against the Union, he felt that Huggins could tell Brownsomething that would "cause him to fire us."Also on cross-examination, Sandersconceded that he went to the union meeting of his own free will.Jimmy McDaniel:Testified that a few days before the union meeting Olin Hugginstold him that ". . . the Union was coming in and that if I didn'tgo inI would be thefirst one that would get fired."He also testified that after the two employees werefired on February 15 and the employees concertedly ceased work, "The foreman toldus to come on up there"; i.e., to the union meeting.On cross-examination, he testifiedthat he requested Olin Huggins to sign his card for him; he admitted that he knewMr. Brown was opposed to the Union, and conceded that he went to the union meetingof his own freewill and that Huggins did not say he "had to come."64 See alsoPurity Food Stores Inc.,150 NLRB 1523;Primrose Super Market of Salem,Inc,148 NLRB 610, enfd. 518 LRRM 2863 (CA. 1), cert. denied 382 U S. 830;N L.R.B.v.Merner Lumber and HardwareCo., 345 F. 2d 770, 771-772 (C A. 9). Although in hisinitialrequest for recognition, Dixon did not specify that he was seeking a productionand maintenance unit limited to Respondent's Camden operation, there appears to be noquestion that all participants so understood that to be the scope of the request.More.over, the subsequent letter requesting recognition was addressed to Mr T Harold Brown;superintendent of Respondent, and advised that the Union ". . . represents a majority ofyourproduction and maintenance employees, .[Emphasis supplied ] ' Finally, Re-spondent, in its brief, makes no contention that it was confused as to the scope of theunit requested 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph Jasper:Testified that C. J. Baker told him that if the Union came in and hewas not signed up, he might get fired.55This was about a week before the unionmeeting.On cross-examination, he testified that he went to theunionmeeting andsigneda card of his own free will.James I. Bennett:Testified that on February 15 he was passing the Camden fair-grounds when he saw the group of employees there, and stopped his car. Olin Hugginscame over to the car and asked him to join them, saying that two employees had beenfired thatmorning andthat all the rest of them "had come out, and wanted me to goalong and comealong with them, and come on and join in with them, that morning."Bennett decided he would go along with them.On cross-examination he concededthat he went to the unionmeeting and signed a cardof his own free will.56Analysis and Concluding Findings on Alleged Restraint and Coercionas Affecting Majority Status of the UnionRespondent contendsthat onthe basis of the foregoing testimony it should beconcluded not only that the cards of the testifying witnesses should not be countedbecause of the coercive statements made to them, but that since two of the employeestestified that such statements were made to all the members of their crews it is reason-able and necessary to infer that such coercion infiltrated a majority of the employees;therefore, it is establishedas a matterof law that the Union did not represent anuncoerced majority at the time of the request for recognition.Respondent reliesheavily on the case ofPuerto Rico Food Products Corporation,111 NLRB 293, wherethe Board found that a supervisor threatened some employees by telling them thatunless they joined the Union they would lose their jobs.The Board went on to holdthat ". . . it is altogether likely that the threats were either addressed to or overheardby other employees because those coerced testified that [the supervisor] threatened`us'.Accordingly, we find that the coercion practiced by [the supervisor] tainted theUnion's entire majority."Of course,Puerto Ricois distinguishable because I have found that the "foremen"here are not supervisorswithinthe meaningof the Act.57Respondentargues, how-ever, that even if they are not found to be supervisors, ". . . it is clear that the sameconclusion follows inasmuch as they had apparent supervisory authority and wereconsidered by the members of their respective crews to be their `bosses ' "The factthat some of the members of the crews considered these crew leaders to be their"bosses" is sustained by the record, and I have considered this contention in the lightof -such cases asInternational Association of Machinists Tool and Die Makers LodgeNo. 35 (Serrick Corp.) v. N.L.R B.58where the employer was held accountable foracts of "so-called agents" though they were not supervisors nor specifically authorizedto engage in the conduct they performed.However, the Court was careful to circum-scribe the latitude to be given this concept:Thus, where the employees would have just cause to believe that solicitors pro-fessedly for a labor organization were acting for and on behalf of the manage-ment, the Board would be justified in concluding that they did not have the com-plete and unhampered freedom of choice which the Act contemplates.59Here, I do not believe the evidence justifies a finding that the employees wouldreasonably believe that the crew leaders "were acting for and on behalf of manage-ment."On the contrary,managementhad previously advised all employees by meansof an antiunionletter that ".. if a union were to getin here, it would not work to yourbenefit."Moreover, some of the employees acknowledged their belief that Brown wasagainst the Union-not for it; and finally, Respondent'spositionwas made abundantlyclear by Brown's speech on the morning of February 16. Furthermore, even thoughthe four in questionwere dischargedand Brown made a talkin which he reiteratedthe Company's position to oppose the Union, there is no evidence that a singleemployee indicateda desire torevoke orcancelthe authorization card which hew Jasper first testified that Baker told this to everyone in the crew ; however, later inhis testimony he said that Baker told him this while he was riding in a jeep and thatno other people were presentseAlthough the "foremen" involved denied making the coercive statements attributedto them, and although I have generally credited the latter's testimony in other respectsIn this Decision, I credit the employees' testimony since they generally impressed me ashonest witnesses who would not fabricate such testimony.67 See alsoSherry Manufacturing Company, Inc.,128 NLRB 739, 755.58 311 U.S. 72.11311 U.S. at 80. BECKER COUNTY SAND & GRAVEL COMPANY579signed.Under these circumstances, I am inclined to give full credence to the employ-ees' testimony that in spite of some of the language utilized by the crew leaders to getthe employees to the union meeting, the employees signed the card of their own freewill.Therefore, I find and conclude that the Union's majority status on February 16,and thereafter, was an uncoerced one.The Refusal to BargainFinally, we come to the issue of whether or not Respondent's conceded refusal torecognize and bargain with the Union on February 16 was dictated by a good-faithdoubt of the Union's majority status. Under all the circumstances, I find that it was not.In the recentHammond & Irving, Incorporated,case,EO the Board reiterated thewell-established principles applicable to an employer's statutory obligation to recog-nize a union on the basis of authorization cards, and the factors to be weighed inevaluating his attitude toward the collective-bargaining process, as follows:The Board has long held that an employer may insist upon a Board electionas proof of a union's majority if it has a reasonable basis for bona fide doubt asto the union's representative status in an appropriate unit. If, however, theemployer has no such good-faith doubt, but refuses to bargain with the majorityrepresentative of its employees because it rejects the collective-bargaining prin-ciple or desires to gain time within which to undermine the union and dissipate itsmajority, such conduct constitutes a violation of Section 8(a) (5) of the Act. Indetermining whether the employer's action was taken to achieve either of thesaid invalid purposes, the Board considers all the surrounding circumstances aswell as direct evidence of motivation.Absent such direct evidence, whereextensive violations of the Act accompany the refusal to grant recognition, theyevidence the employer's unlawful motive and an inference of bad faith is justi-fied....While unfair labor practices committed at or about the time of anemployer's refusal to bargain often demonstrate the bad faith of the respondent'sposition, not every act of misconduct necessarily vitiates the respondent's goodfaith.For, there are some situations in which the violations of the Act are nottruly inconsistent with a good-faith doubt that the union represents a majority ofthe employees.Whether the conduct involved reflects on the good faith of theemployer, requires an evaluation of the facts of each case.Applying the foregoing principles to the case at bar, at the time Dixon requestedrecognition he had in his hand, and offered to show to Respondent, the names of 31employees who had authorized the Union to represent them for purposes of collectivebargaining.This was clearly a majority of the Respondent's employees at the Camdenoperation, which I have found to constitute an appropriate unit.61On the basis of theconcurrent unfair labor practices: to wit, the two discriminatory discharges, com-mitted by Respondent; and the speech given only a few hours subsequent to therefusal to grant recognition, in which Respondent boldly stated its position to opposethe Union from "coming into this operation and all other operations ... ," 62 I amconvinced and therefore find that Respondent's declination to recognize and bargainwith the Union was bottomed not upon its doubt of majority status but upon its rejec-tion of the collective-bargaining principle, and reflected a desire to gain time withinwhich to undermine the Union and dissipate its majority.63Accordingly, I find andconclude that at all times since February 16, and continuing to date, the Respondenthas refused to recognize and/or bargain with the Union, notwithstanding that theUnion was at the time, and is now, the duly designated representative of its employees00154 NLRB 1071.az In view of this finding,I deem it unnecessary to determine whether or not theshipping clerk falls within or without the unit.However, were it necessary, I wouldfind that in view of the testimony of Brown that the shipping clerk's locus of operationis in the office and that he spends all of his time there, has little or no contact with theproduction and maintenance employees and therefore has little or no community of interestwith them,he should be excluded as an office clerical employee.62 This position was subsequently confirmed within the next few days by the postingof -a red-bordered poster (Respondent'sExhibit 4) on the bulletin board which repeatedin almost exact language the message contained in the antiunion letter quoted herein-above,p. 563.63Joy Silk Mills, Inc.,85 NLRB 1263, enfd.185 F 2d 732(C.A D.C.) ,see alsoMasterTransmission Rebuilding Corporation, at at.,155 NLRB 364 (and cases cited in footnote 4) ;cf.John P. Serpa,Inc.,155 NLRB 99.221--871-66-vol.157-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unit found appropriate hereinabove.I find and conclude that such refusal con-stitutes a violation of Section 8(a) (5) of the Act, and I will recommend an appro-priate remedy.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company as set forth in section III, above, which occurred inconnection with the operations of the Company set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor'disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative of theAct, I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent violated Section 8(a) (5) of the Act by refusingto recognize the Union and bargain in good faith, I shall recommend that the Respond-ent be ordered to cease and desist from refusing to bargain, and that the Respondentbargain,upon request, with the Union as the exclusive representative of the employeesin the appropriate unit and,if an understanding is reached,embody such understand-ing in a signed agreement.Having found that Respondent discriminatorily discharged Robert L.Vinson andLawrence B. Watkins in violation of Section 8(a) (3) of the Act, and that Respondentdischarged Olin Huggins, C. J. Baker, Edward A. Gardner, and Braton E. Bakerbecause they engaged in concerted activities protected by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act, I shall recommend that the Company beordered to cease and desist from engaging in such unfair labor practices,and that itoffer to reinstate each of the above-named employees with backpay computed inaccordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Having found that the Respondent violated Section 8 (a) (1) of the Act by coercivelyinterrogating employees concerning union membership, activities, and desires; byrequesting employees to report on the union activities of other employees; and bymaintaining and enforcing an illegal no-solicitation rule, I shall recommend that theCompany be ordered to cease and desist from such unfair labor practices,and that itpost an appropriate notice.The nature of the unfair labor practices is such that a broad cease-and-desist orderappears warranted.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4).CONCLUSIONS OF LAW1.Becker County Sand & Gravel Companyis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local 497, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By coercively interrogating its employees concerning their union membership,activities, and desires; by requesting its employees to report on the union activities ofother employees; and by maintaining a rule which would prohibit union solicitationson employees' nonworking time, Respondent has violated Section 8 (a) (1) of the Act.4.By discharging Robert L. Vinson and Lawrence B. Watkins, Respondent hasdiscriminated in order to discourage membership in a labor organization, therebyviolating Section 8(a) (3) and (1) of the Act.5.By discharging Olin Huggins, C. J. Baker, Edward A. Gardner, and Braton E.Baker for having engaged with other employees in concerted activity for mutual aidand protection, the Company has engaged in unfair labor practices violative of Sec-tion 8 (a) (1) of the Act.6.All production and maintenance employees employed at Respondent's Camden,South Carolina, operation, excluding office clerical employees, guards, and supervisorsas defined in the Act, constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.7.At all times since February 16, 1965, International Union of Operating Engi-neers, Local 497, AFL-CIO, has been the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, or other terms and conditions of employment.8.By refusing, on February 16, 1965, to bargain, collectively with the aforesaidlabor organization as the exclusive representative of its employees in the aforesaidappropriate unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) and (1) of the Act. BECKER COUNTY SAND & GRAVEL COMPANY5819.The unfair labor practices enumerated above are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.10.Respondent has not engaged in unfair labor practices violative of the Act inany respects other than those specifically found above.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions of law, and on the entirerecord, pursuant to Section 10(c) of the Act, I recommend that Respondent, BeckerCounty Sand & Gravel Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning their union activities, member-ship, and desires; requesting employees to report on the union membership and activi-ties of others of its employees; and maintaining and enforcing any rule or directionin its operation which would limit or proscribe employees from engagingin unionsolicitation on nonworking time while on the Company's premises.(b)Discouraging membership in the Union by discriminatorily discharging, or inany other manner discriminating against, employees in regard to hire, tenure ofemployment, or any term or condition of employment, in order to discourage member-ship in the Union, or any other labor organization.(c)Discharging or otherwise discriminating against employees because theyengaged with other employees in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively with representatives of their own choosing, and to engagein other concerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.(e)Refusing to bargain with International Union of Operating Engineers, Local497, AFL-CIO, in the following appropriate unit:All production and maintenance employees employed at Respondent's Cam-den, South Carolina, operation, excluding office clerical employees, guards, andsupervisors as defined in the Act.2.Take the following affirmative action which I find necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all employees in the above-described appropriate unit, andembody in a signed agreement any understanding reached.(b)Offer Robert L. Vinson, Lawrence B. Watkins, Olin Huggins, Charlie J. Baker,Edward A. Gardner, and Braton E. Baker immediate, full, and unconditional rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them whole for any loss ofearnings they may have suffered severally, in the manner set forth in the section hereofentitled "The Remedy."(c)Notify the above-named employees, if presentlyservingin the Armed Forcesof the United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act,after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records, social securityrecords, timecards, personnel records and reports, and all other records relevant andnecessary to determine or compute the amount of backpay due, as herein provided.(e) Post at its operation in Camden, South Carolina, copies of the attached noticemarked "Appendix." 64 Copies of said notice to be furnished by the Regional Directorfor Region 11 of the Board (Winston-Salem, North Carolina), shall; after havingbeen signed by an authorized representative of Respondent, be posted by Respondentimmediately upon receipt thereof, and be maintained by it for a period of 60 con-secutive days from the date of posting, in conspicuous places, including all places"In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" In the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be taken-by Respondent to insure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the said Regional Director for Region 11, in writing, within 10 daysfrom the date hereof, what steps Respondent has taken to comply herewith seIt is also recommended that the complaint be dismissed insofar as it alleges unfairlabor practices not specifically found hereinabove.15 If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate employees as to their membership in oractivities on behalf of International Union of Operating Engineers, Local 497,AFL-CIO, or any other labor organization.WE WILL NOT ask our employees to report on the union activities of otheremployees.WE WILL NOTmaintainor enforce a rule prohibiting solicitation for any labororganization on our premises during employees' nonworking time.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form a labororganization, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concerted'activities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.WE WILL offer to Robert L. Vinson, Lawrence B Watkins, Olin Huggins,Charlie J. Baker, Edward A. Gardner, and Braton E. Baker, immediate, full, andunconditional reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, and make themwhole for any loss of pay they may have suffered as the result of discriminationagainst them.WE WILL, upon request, bargain collectively with International Union ofOperating Engineers, Local 497, AFL-CIO, as the exclusive representative of allemployees in the bargainingunitdescribed below, with respect to rates of pay,wages, hours of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees employed at our Camden,South Carolina, operation, excluding office clerical employees, guards, andsupervisors as defined in the Act.All our employees are free to become or remain, or to refrain from becoming orremaining members of the above-named union or any other labor organization.BECKER COUNTY SAND & GRAVEL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 1831 NissenBuilding, 310 West Fourth Street, Winston-Salem, North Carolina, Telephone No.723-2302.